DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application claims priority to US 14/549,900, now abandoned, which is a continuation of US 13/309,114, now US Patent No. 8,916,603, which is a continuation of US 11/838,131, now US Patent No. 8,080,578, which is a continuation of US 11/226,908, which is now US Patent No. 7,678,824, which claims priority to US Provisional Application Nos. 60/609,689 and 60/610,706. 
The provisional applications do not appear to teach treatment with isoproterenol, therefore claims 71-87 are thus entitled to the benefit of the September 14, 2005 priority date.

Claim Objections - 35 USC § 112
Claims 83 and 86 are objected to because subgroup heading “ii)” appears twice in each claim. Examiner requests that applicant amend the claim to correct this typographical error so that the second “ii)” reads “iv)”. 

Claim Rejections - 35 USC § 112
Claims 71-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject Claims 73-76 and 78-80 include the term “homozygous carrier Gly389”. It is unclear what is meant by this term. Homozygous means having two identical alleles of a particular gene or genes. Carrier means the having one normal allele and one mutant allele of a particular gene or genes. It is unclear how a human may be both homozygous and a carrier. Applicant may amend the claims to read “homozygous Gly389” or “carrier Gly389” or “homozygous Gly389 or carrier Gly389”. B) Claims 71-87 are directed to failing/nonfailing human hearts “determined to be” either homozygous Arg389 or carrier Gly389. The recitation “determined to be” is indefinite because it is unclear whether an active step of determining the genotype is required. If the claim does not require an active step of determining the genotype it is unclear who performed the genotyping and when the genotype was determined.
MPEP 2173 provides “[t]he primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what [applicants] regard[] as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.” 
It is unclear whether the skilled artisan performing the genotyping is required to be informed of the genotype or whether the information may been determined by another practitioner. Determining the genotype of a subject does not change any outward effects to the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 71-80, 82-83, 85-87 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molenaar, et al. J. Am. Coll. Cardiology Vol. 40, No. 7, pp. 1275-1282, 2002 (hereinafter “Molenaar”) in view of Danielson, et al. J. Cardiovascular Pharma. Vol. 14, pp. 171-173, 1989 (hereinafter “Danielson”) as evidenced by Starling’s Law . 
Molenaar discloses human right atrial appendages and blood samples were obtained from patients undergoing coronary artery bypass graft surgery. Atrial strips containing intact trabeculae were dissected under continuous oxygenation (Molenaar p. 1276). Molenaar discloses genotyping for the beta1-AR polymorphism Gly389Arg was determined from a sample of blood taken at the time of surgery (Molenaar p. 1276). Genotyping for beta1-AR polymorphisms was carried out after completion (including analysis) of contractile studies and patient demographics demonstrate samples from patients having Gly389Gly, Gly389Arg and Arg389Arg genotypes (Molenaar page 1277, Table 1) (limitations of claims 72-74, 77-79). Molenaar discloses administering (-)-isoproterenol to obtain maximal effect through stimulation of beta1-ARs (Molenaar p. 1277). Molenaar further discloses changes in contractile force, time to reach peak force, and time to reach 50% relaxation (t50) through activation of Gly389Arg-polymorphisms of the beta1-adrenergic receptor in human right atrium (Molenaar Fig. 2, Table 2) (limitations of claims 75, 80). Contractility is the strength of heart’s contraction through systole (Cardiac Anesthesiology: Contractility, Control of Blood Pressure, Cardiac Physiology, Starling’s Law (utoronto.ca)). Systolic pressure is the force that blood exerts on the artery walls as the heart contracts to pump the blood (https://www.britannica.com/science/blood-pressure). Molenaar teaches the force is measured between 0-20 mN (Molenaar Figure 2) (limitations of claims 82, 85, 87).
Molenaar determined the clinical significance of beta1-AR polymorphisms directly in the human heart (Molenaar p. 1280). Molenaar’s investigation focused on two beta1-AR 

Molenaar does not expressly disclose measuring peak systolic force after isoproterenol treatment to isolated right ventricular trabeculae from a failing human heart. 
However, Danielson discloses measuring the contraction in human isolated electrically driven right ventricular trabeculae carneae with the addition of isoprenaline in nonfailing hearts as well as hearts with end-stage myocardial failure (failing hearts) (Danielson p. 171). Three nonfailing hearts and three failing hearts were obtained and experiments were performed on the right ventricles (Danielson p. 171-2). Isoprenaline was added to the bathing solution and after 5 minutes the effect of the isoprenaline was maximal and stable and force of contraction was measured (Danielson p. 172, Fig. 1). In nonfailing human ventricular cardiac preparations, isoprenaline at 0.2 µM increased force of contraction by ~500% (Fig. 1B). In failing preparations, isoprenaline increased force of contraction only by ~100% (Fig. 1B) (Danielson p. 172, Fig. 1 illustrating that the increased force of contraction for failing and nonfailing hearts is between 0-20 mN).

.

Claims 81 and 84 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molenaar, et al. J. Am. Coll. Cardiology Vol. 40, No. 7, pp. 1275-1282, 2002 (hereinafter “Molenaar”) in view of Danielson, et al. J. Cardiovascular Pharma. Vol. 14, pp. 171-173, 1989 (hereinafter “Danielson”), as evidenced by Starling’s Law, as applied to Claims 71-80, 82-83, 85-87  above  in further view of La Rosee, et al. Pharmacogenetics vol. 14, No. 11, pp. 711-716, 2004 (hereinafter “La Rosee”).
Neither Molenaar nor Danielson disclose administering isoproterenol, a beta1-AR agonist, in different concentrations to multiple isolated right ventricular trabeculae. 

Therefore, it would have been prima facie obvious at the time of the invention to modify the teachings of Molenaar and Danielson to administer isoproterenol in different concentrations into multiple trabeculae as La Rosee did with dobutamine in to order to investigate the cardiostimulatory effects of endogenous beta1-adrenergic receptor agonists. Dobutamine and isoproterenol are both beta1AR-agonists. La Rosee discloses that the Arg389Gly polymorphism of the beta1AR gene may be the basis for interindividual differences in the response to therapeutic beta1AR-agonists in cardiovascular diseases (La Rosee p. 715). It would have been obvious to analyze different concentrations of isoproterenol because La Rosee suggests application of different concentrations of agonists results in a statistically 

No claims are allowed.

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Jennifer Overly/
Examiner, Art Unit 1634



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 26, 2021